Deny and Opinion Filed May 30, 2014




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00619-CV

                                IN RE JAMES MCCOY, Relator

                  Original Proceeding from the 292nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F02-02115-V

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion to compel the Dallas County District Attorney’s office to respond to

questions that he wished answered in conjunction with his petition for writ of habeas corpus in

federal court. This Court has not been given general supervisory control over district and county

courts. Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no

writ); see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no

writ). In a criminal case, to be entitled to mandamus relief, the relator must show two things: (1)

that he has no adequate remedy at law, and (2) that what he seeks to compel is a ministerial act.

In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014). Consideration of a motion properly

filed and before the court is a ministerial act. State ex rel. Hill v. Court of Appeals for Fifth Dist.,

34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (citing State ex rel. Curry v. Gray, 726 S.W.2d 125,

128 (Tex. Crim. App. 1987) (opinion on reh'g)). Here, however, even if the motion is on file in
the convicting court, it is not “properly filed” in the trial court. The motion relator has filed in

the trial court is a motion to compel discovery against the District Attorney in relator’s federal

case. The case in which relator has filed his motion is the state criminal case in which he was

convicted. The state court that convicted relator does not have the authority to compel discovery

in his federal case and, thus, does not have a ministerial duty to rule on relator’s motion seeking

such discovery. Accordingly, we DENY the petition for writ of mandamus.




140619F.P05                                           /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–